In the Missotxri Court of Appeals

Easterrt District
DIVISION THREE
LINDA MAN'I`IA, ) No. EDI()3UI6
)
Respondent, ) Appeal from the Labor and industrial
) Relations Conlmission
vs. )
) Case No. 08-096413
MISSOURI DEPARTMENT OF )
TRANSPORTATION, )
)
Einployer/Appellant, )
)
and )
)
TREASURER OF MISSOURI AS )
CUSTODIAN OF THE SECOND )
INJURY FUND, )
)
Additional Party/Respondent. ) Filed: June 14, 2016

OPINION

The Missouri Departinent of Transportation ("MQDOT") appeals the Labor and Indtlstrial
Relations Connnission’s ("the Cornniission") decision that awarded Linda Mantia workers’
compensation benefits representing fifty-percent permanent partial disability of the whole body
and the right to future medical care for her work-related mental injury. MoDOT argues that the

l
Comniission misapplied the law and that its award was not supported by sufficient competent
and substantial evidence. We disagree and affirin.

Factual and Procedural Background

Mantia worked for MoDOT for over 20 years. Mantia’s duties included providing traffic
control and assistance at motor vehicle accident scenes on Missouri highways Early in her
career, Mantia’s duties took her to accident scenes as often as four times per week. Later,
l\/Iantia and her crew were assigned to respond only to the most serious accidents which often
included fatalities. Over the years, Mantia witnessed the aftermath of a multitude of serious
accidents involving catastrophic injury, dismembernrent, and death. Mantia worked
approximately l,000 accident scenes during her career with l\/[oDO'f, and by 2008 had begun to
suffer significant emotional and psychological symptoms.

in October 2008, Mantia filed a claim for workers’ compensation benefits for the mental
injuries and disability she alleged arose out of her work for MoDOT. At the July 2014 hearing
before an administrative law judge, l\/Iantia and MoDOT each advanced medical expert
testirnoiry. MoDOT’s expert, Wayne Stillings, M.D., concluded that Mantia suffered depressive
disorder the prevailing cause of which was her employment with MoDOT. Dr. Stillings further
opined that Mantia’s work-related depressive disorder had resulted in permanent partial
disability

For his part, Mantia’s medical expert, Tinrothy Jovick, M.D., agreed with Dr. Stillings
that Mantia had suffered work-related depression, and concluded further that Mantia’s condition
represented ))zcy'or depressive disorder. Dr. Jovick also opined that Mantia suffered from post-
traumatic stress disorder caused by her work for MoDOT. Although the two experts gave widely
divergent disability ratings-2.5% on the part of Dr. Stillings and between 90 and 95% on the
part of Dr. Jovicl462 S.W.3d 783, 791 (Mo.App.W.D. 2015) (en banc) (holding that under section
287.020.10, "the Legislature abrogated all earlier case law interpretations of the term
‘accident"’) (emphasis added). We are statutorily forbidden from reviving this definition. Based
on two different provisions of the 2005 anieudments, then, we conclude that the amended
Workers’ Colnpensation statute does not require evidence of the work stress encountered by

siinilarly-sittlated employees

Evidence of Occupational Disease Arising from Mental injury

To determine the evidentiary requirements of section 287.120.8 after the 2005
ainendiiients-and, most importantly, whether Mantia met those requirements-as stated above
we are limited to what is expressed by the plain and unambiguous terms of the statute, with any
ambiguities strictly construed.

By its plain language, section 287.120.3 provides that for Mantia to prove an
occupational disease arising from mental injury, she must show that she suffered a mental injury
resulting from stress that was “work related" and "extraordinary and unusual" as measured by
"objective standards and actual events." Although none of these phrases is defined in the
Worker’s Compensation statute, absent a statutory definition, words used in statutes are given
their plain and ordinary meaning with help, as needed, from the dictionary. Greer', 475 S.W.3d
at 666 (citing Arn. Healfl'zcare Mgrnr., lnc. v. Dl)'. of Revenue, 984 S.W.Zd 496, 498 (Mo.banc
1999)). Here, there is no dispute as to the plain meanings of "work related” and “actual events"
and, in fact, the parties dispute only the meanings of the reinaining words and phrases The

dictionary defines "extraordinary" as “(l) not according to the usual custom or regular plan; (2)

11

going far beyond the ordinary degree, measure, limit, etc.; very unusual; exceptional;
reinai~kable." WEBsTER’s N)z\v WoRLr) CoLLEoi=; DicTioNARY 515 (5"‘ ed. 2014). “Unusual"
means "not usual or common; rare; exceptional." Ici. at 1587. And "objective" standards are
"[o]f, relating to, or based on externally verifiable plieiiomena, as opposed to aii individual’s
perceptions, feelings, or intentions." BLACK’S LA\V DICTIONARY 1178 (9"‘ ed. 2009).3

Given these plain nieanings, there was ample competent and substantial evidence to
support the Coininission’s finding that Mantia suffered an occupational disease arising front
inental injury. MoDOT’s medical expert, Dr. Stillings, testified that Maiitia suffered depressive
disorder the prevailing cause of which was her employment with MoDOT, and tliat her injury
resulted in permanent partial disability. Maiitia’s medical expei't, Dr. Jovick, added that her
depressive disorder was rnajor, and was paired with post-traumatic stress disorder. Mantia
testified that during the course of her employment with MoDOT she witnessed the ali`erinath of a
inultitude of serious accidents involving catastrophic injury, disniemberrnent, and death. Mantia
testified that in the course of her work, she accidentally kicked the decapitated head of a victim

of an automobile accident; listened lielplessly to the screams of a child burning to death; stepped

3 The word "objective" also appears in two other places in the Workers’ Conipensation statute
First, section 287.()20.2 defines a compensable "accident" as one that "pi'oduc[es] objective
symptoms." (emphasis added). But the amended section 287.020.10 “reject[ed] and abrogate[d]”
all our precedential cases defining "accident," and no subsequent Missouri case has addressed
what the "objective symptoins” requirement means now in defining "accident."

Second, section 287.190.6(2) provides that "objecfii=e medical findings shall pi'evail"
over subjective ones, with "objective" findings defined as those "demonstrable on physical
examination or by appropriate tests or diagnostic procedui'es.” (eniphasis added). In cases such
as Bcillard v. Woods Sziperinarkets, Inc., 422 S.W.Sd 473, 477-78 (Mo.App.S.D. 2014), Missouri
courts have applied this definition of “objective" medical findings straightforwardly_and
consistently with the definition of "objective" given by Black’s Law Dictionary-to mean the
sort proved not solely by the testimony of the party seeking compensation, but also by external
verification such as a doctor’s diagnosis if we apply that meaning of "objective" here, there is
no question that Mantia_wliom two medical experts diagnosed with depressive disorder_
proved her work-related mental injury under an "objective" standard.

12

on teeth scattered across an accident scene; breathed air filled with the scent of burning tlesh;
observed the crushed skull of a coworker; and witnessed a woman commit suicide by jumping
from the Interstate Z?'O-Douglierty Ferry Bridge. Needless to say, witnessing such events placed
stresses on Mantia more extreme than most employees will ever experience. We cannot
reasonably doubt that such experiences were extraordinary and unusual. They were
unmistakably exceptional and reinarlId. at 74
(citing Malcom v. La-Z-Boy Mid\vest Chaz`r Co., 618 S.W.Zd 725, 728 (Mo.App.l98l); Blair v.
Associafed Wlzolesa!e Grocers, lrzc., 593 S.W.Zd 650, 655 (Mo.App.l980)).

Here, there was sufficient competent and substantial evidence in the record to support the
Coinmission’s finding that Mantia suffered 50% permanent partial disability of the whole body.
Both parties’ medical experts agreed that Mantia’s work-related stress was the prevailing cause
of her disability. Based in part on these experts’ testimony and in part on Mantia’s own
testirnoliy, the Co1n1nission found that she suffered from considerable psychological and physical
symptoms, including panic attacks distinguished by sweating, shortness of breath, t1'e1no1's, and
nausea; rapid mood swings; increased irritability; difficulty controlling anger; an inability to
grieve; insomnia and recurring disturbing nightmares; and social withdrawal distinguished by
total isolation from friends and family for days at a time. Although the Commission stated that it
was not particularly persuaded by either of the two experts’ widely divergent disability ratings-
2.5% on the part of Dr. Stillings and between 90 and 95% on the part of Dr. Jovick»-~we find that
the Commission had before it sufficient competent and substantial evidence in the record to

conclude that Mantia suffered 50% permanent partial disability. Point ll is denied.

14

Point III: Entitlement to Future Medical Care

in its third point on appeal, MoDOT argues that the portion of the Cornrnission’s award
in which it ordered MoDOT to pay for any necessary future medical care to treat Maiitia’s
mental injuries was not supported by sufficient substantial and competent evidence. We
disagree.

Deferring to the Colnlnission’s determinations of witness credibility and the weight to be
given to conflicting evidence, we conclude that there was sufficient competent and substantial
evidence to support the Coniinission’s award with respect to future medical care. Both medical
experts agreed that Mantia suffered a compensable mental injury and neither opined that she had
been cu1'ed. Mantia testified that she continued to suffer disabling symptoms Moreover, Dr.
Jovick opined that Mantia would need treatment for her mental injury for the foreseeable future.
Thus, the Commission’s award of future medical care was supported by sufficient competent and
substantial evidence.

MoDOT argues that because Dr. Jovick did not see her more than once after noting that
he planned to continue seeing her, she had no need for future medical treatrnent. But it was
reasonable for the Commission to reject this argument lt simply does not follow that Mantia’s
failure to see Dr. Jovick in par'ticzzlar~aiid even if she had seen no one_means that she had no
rieed for future medical treatment lndeed, the Commission found credible Mantia’s testimony
that she stopped seeing Dr. Jovick nor because she no longer needed treatment, but because she
found the visits difficult since during treatment she would 1'elive the liorrors she had experienced
in her time working at accident scenes for MoDOT.

MoDOT also claims that the Commission’s award to Mantia of the right to future medical

care was erroneous because MoDOT’s medical expert, Dr. Stillings, concluded that Mantia did

15

not require "additional treatment for [her] condition” of permanent partial disability arising from
mental injury. Under the applicable standard of review, the Commission was entitled to
disregard this testimony in light of the above-referenced evidence regarding Mantia’s ongoing
syinptonts and need for additional treatment. In addition, Dr. Stillings’s statement in this regard
is at odds with his acceptance that Mantia would likely continue to need antidepressaitt
ntedication. Of course, continued ami-depressant medication would likely require the ongoing
medical management by the prescribing physician In this context, the Commission had the
authority and discretion to interpret Dr. Stillings’s statement regarding "additional treatment" to
mean lnerely that Matttia did not need any additional treatment beyond the c:n!i-depre.s'sanf
)nech`cine treatrne)rt he anticipated she would continue to need. Point III is denied.
Com:lusion

For the reasons stated above, we affirm the Corninission’s award.

J ames

 

Robert M. Clayton IIl, P.J., and
Lawrence E. Mooney, J., concur.

16

Nevertheless, the administrative law judge denied Mantia’s claim for compensation for
her mental injuries because Mantia failed to prove that she suffered extraordinary and unusual
work-related stress when compared to similarly-situated employees The Colnrnission, however,
reversed, holding that as a result of the 2005 amendments to the Worl366 S.W.3d 504, 509 (Mo.banc 2012) (citing section

237.495.1‘).

ln the absence of fraud, the Connnission‘s findings of fact shall be conclusive and

binding Greel' v. SYSCO Food Servs., 475 S.W.S’d 655, 664 (Mo.banc 2015) (citing section

1 All statutory references are to RSl\/lo (Supp. 2012) unless otherwise indicated
3

287.495.1). We defer to the Coinmission’s determinations with regard to witness credibility and
the weight accorded to conflicting evidence. Io'. However, we review questions of law de novo,
id, and where, as here, the relevant facts are not disputed, the issue of whether an injury arose
out of and in the course of employment becomes a question of law. Johine, 366 S.W.3d at 509.
Thtls, in addressing MoDOT’s Point I, we review de novo whether there was sufficient
competent and substantial evidence on the whole record to support the Conunission’s
determination that Mantia suffered an occupational disease_liere, a mental injury that "arose out
of and in the course of her employnient."
Point I: Occupational Disease Arisiiig from Meiital Injury

The issue presented here is whether the 2005 amendments to the Missottri Workers’
Compensation statute preclude us from following this Court’s holding in Wil!ianrs v. Depaztl
Heafth Ctr., 996 S.W.Zd 619 (Mo.App.E.D. 1999), that to prove a work-related stress claim, a
claimant must present evidence of the work-related stress encountered by si:ni!ar'ly-st`tzrated
e)np[oj»ees and prove that the work-related stress suffered by the claimant was extraordinary and
unusual specij‘icczlly as conzpo)‘ed to that encountered by those er.=iployees.z To resolve this issue,
we must determine the effect of the 2005 amendments on particular provisions~most
iniportaiitly, section 287. 1208-of the Workers’ Compensation statute.

The Coinmission and Missouri courts have repeatedly held-»~and neither party here

3

disputes-that mental injuries fall within the category of "occupational disease.’ See, e.g.,

2 Wilh`czms' was decided prior to the Missotlri Legislature’s 2005 amendments to the Workers’
Coinpensation statute, and no Missouri court has addressed whether Willio)n.s"s similarly-situated
employee requirement applies under the amended statute. We are mindful that in 2009, in
Scltcgj‘er' v. Litton hitercotr)iect Tecltno]ogy, 274 S.W.3d 597, 602-06 (Mo.App.2009), the Court
applied the sinrilar'ly-sittlated employee requirement; however, the 2005 amendments did not
apply in that case because the employee’s injuries and claim for compensation predated the
passage of the amendments by over two years. Id. at 599.

4

George v. C.r`!;v of St. Louis, 162 S.W.?)d 26, 32 (Mo.App.E.D. 2005) (considering depression and
post-traumatic stress disorder to be “occupational diseases"). Section 287.067 defines an
"occupational disease" as "an identifiable disease arising with or without liuman fault out of and
in the course of the er)zj)!oynzenf." (emphasis added). Section 287.120.8 establishes the criteria
used to determine whether a mental injury resulting from work-related stress "arose out of and in
the course of the eniployriient.” Specifically, section 287.120.8 provides that "[m]ental injury
resulting from work-related stress does not arise out of and in the course of the employment
unless it is demonstrated that the stress was work related and was extraordinary and unusual.
The amount of work stress shall be measured by objective standards and actual events."

MoDOT contends that pursuant to section 287.120.8 and Wi!lictms, Mantia was still
required to present evidence of the work stress encountered by similarly-situated employees in
order to demonstrate that her stress was extraordinary and unusual as compared to theirs.
Accordingly, MoDOT’s argument concludes that because the Commission neither required
Mantia to present such evidence nor found that her work-related stress was extraordinary and
unusual os' conzpared to that experienced by other ernployees, its finding that Mantia suffered a
compensable occupational disease resulting from work-related stress misapplied the law and was
not supported by sufficient competent and substantial evidence. We disag1'ee.

in light of the 2005 amendments and the liorrific and uncontested evidence of Mantia’s
work-related stress, we cannot convict the Commission of error in awarding Mantia workers’
compensation benefits on her claim of occupational disease.

The Effect of the 2005 Amendments

The Sivitclzj$'o)n Libe/'a! to Strict Corrstrucfion

Prior to the 2005 amendments to the Workers’ Compensation statute, section 287.800
required the statute to be construed "liberally . . . with a view to the public welfare.” § 28].800
(RSMo 2000). Pursuant to section 287.800’3 liberal construction mandate, over the years several
provisions of the Workers’ Cornpensation statute received interpretations by Missouri courts that
were not spelled out literally in the plain language of the statute.

For exarnple, the Missouri Supreine Court held in State ex )‘el. Badcmzi v. Gaerfne)', 630
S.W.Zd 175, 179 (Mo.banc 1982), that the Workers’ Compensation statute’s grant to
"eriiployers" of immunity from civil claims extended to co-employees for their negligence in
performing a non-delegable duty of the ernployer, even though no reference to "co-employees"
or their immunity appeared in the applicable section of the statute. This was a court-created
principle fully sanctioned by the statutory interpretation mandate of section 287.800.

Likewise, in Woodf)ur'n v. May Dr'strib. C0., 815 S.W.Zd 477, 480 (Mo.App.S.D. 1991),
the court ruled that based on the liberal construction mandate, it had jurisdiction to consider an
appeal by the employer from a temporary award of the Commission when the employer disputed
all liability, even though there is no provision in the statute that provides for an appeal from a
temporary or partial-as opposed to a tinal_award of the Commission.

But in 2005, section 287.800 was amended to require that all provisions of the Workers’
Cornpensation statute be construed st1'ictly. Strict construction means that the statute can be
given no broader an application than is warranted by its plain and unambiguous terms.
Pe)rlreivefl v. Hcmnibal Reg’l Ho.s'p., 390 S.W.Sd 919, 923 (Mo.App.E.D. 2013) (citing Sra!e ex
r'el. KCP & L of G)'eafer Mo. Opera!ions C0. v. Cook, 353 S.W.?>d 14, 20 (Mo.App.W.D. 2011)).
The strict construction of a statute presumes nothing that is not expressed. Te)nple)nire v. W &

M We!d:`:?g, Inc., 433 S.W.3d 371, 381 (Mo.banc 2014).

As a result of the switch to strict construction, l\/lissotiri courts have in various cases held

that particular provisions of the Workers’ Compensation statute must be applied differently than

they were before, or that particular judicially-created doctrines must be abandoned For

example, even though the employer’s immunity under section 287.120 from civil claims had
previously~in Bczdann`, discussed above-been extended to co-employees, in Robi`nsori v.
Hooke)~', 323 S.W.3d 418, 423-24 (Mo.App.W.D. 2010), sulz)erseded by stc:tute, RSMo §
287.120.1 (Supp. 2012), as recognized in Leeper v. Asnzzzs, 440 S.W.3d 478, 480 (Mo.App.W.D.
2014), the court determined that, strictly construed, section 287.120’5 grant to "einpioyers" of
immunity from civil claims no !orzger extended to co-employees. The court reasoned that
"[e]ven though the language of the exclusivity provision was not amended in 2005, the scope of
employer immunity was iiarrowed by the new lens of strict construction." Hooker, 323 S.W.3d
at 424 (etupliasis added).

And with respect to the Woodbztrn decision noted above that extended appellate
jurisdiction to the review of temporary awards, in Srnalley v. Landrncirk Erecfor.s', 291 S.W.3d
737, 73 8-39 (Mo.App.E.D. 2009), this Court recognized that Wooclbur)i had been overruled by
the holding in Nor)nczn v. Phelps C!y. Reg’l Med. Cfr., 256 S.W.3d 202, 205 (Mo.App.S.D. 2008)
based on the reasoning that solely as a result of the amended section 287.800’3 switch from
liberal to strict construction of the Workers’ Cornpensatioit statute, "the judicially created
exceptions allowing for appellate review of temporary or partial awards no longer apply."
Sr)za!ley, 291 S.W.3d at 738.

Finally, in Ash v. ll/Iillenrzizmi Restoration & Const., 408 S.W.3d 257, 258-61
(l\/Io.App.S.D. 2013), the court found that even though section 287.240 was not amended in

2005, in light of the new strict construction requirement, the statute must be interpreted to

require a worker’s spouse’s remarriage benefit to be calculated using his or her entire death
benefit_not just the portion allocated to the spouse. The court reached this conclusion and
tlpheld the trial couit’s award of greater conipensation to the spouse even though under a liberal
construction of section 287.240, courts had consistently calculated the remarriage benefit based
solely on the amount of the benefit allocated to the surviving spouse. Ici. at 260~61.

Clearly, the switch to strict construction directly impacted the court-created extensions of
the particular Workers’ Colnpensation statute provisions at issue in Hooker, Nor))zari, and Ash,
and we observe a siinilar' effect in this case. Here, as in that trio of cases and others, even though
the provision of the Workers’ Conipensation statute to be applied~in this case, section
287.l20_.8-was not amended in 2005 or at any time thereafter to date, its application has
changed as a result of the switch in section 287.800 from liberal to strict construction

Prior to the amendments, in Wz`llicmzs this Court liberally construed section 287.120.8 to
require a claimant bringing a work-related stress occupational disease claim to prove the
extraordinary and unusual nature of the stress by presenting evidence of the work-related stresses
encountered by similarly~situated employees to show that in comparison to the stress
encountered by those employees, claixnant’s stress was extraordinary and unusual. 996 S.W.Zd
at 625-29. At the time that Wilh`a)ns was decided, section 287.120.8 read, as it has since, as
follows: "Mental injury resulting from work-related stress does not arise out of and in the course
of the eniployinent, unless it is demonstrated that the stress is work related and was extraordinary
and unusual. The amount of work stress shall be measured by objective standards and actual
events." 'I`hus, there was no language in the statute that provided that "extraordinary and

unusual" meant "extraordinary and unusual as compared to similarly-situated employees."

 

in the absence of such language, the Wr`lh'a)ns court looked to case law from other states
to determine what sort of objective standards should be used to discern the extraordinary and
unusual nature of an employee’s work-related stress. Id. at 627-29. After considering other
states’ standards-some of which required comparison to the stresses encountered by siinilarly-
situated employees, others to the stresses of the average employeewthe Willia)ns court was
persuaded that the proper coniparison for purposes of section 287.120.8 was to the stresses
encountered by siinilarly-situated employees, regardless of ernployer, with a focus on the stresses
of those with the same employer. Id. at 623. The court chose this standard not because it was
expressed plainly by the statute, but specifically because it was flexible enough to “allow[]
consideration of the employment conditions of others in the industry when an employer is too
small to have other similarly situated employees or when the stress levels of a particular
employer are liigli," and because, unlike the average-employee standard, it permitted an
employee to rely on more readily-available evidence of an employee’s employer Id. at 628-29.
In adopting this reasoning»mand, more broadly, in interpreting section 287.120.8 this way~the
Wil!iar))s court cited its former duty to liberally construe the Workers’ Compensation statute
"with a view to the public welfare." § 287.800 (RSl\/Io 2000).

Today, however, under the strict construction mandate of the amended section 287.800_
which the parties agree applies here-section 287.120.8 must no longer be interpreted to require
evidence of the stress encountered by similarly-situated employees, since that requirement is not
expressed by the statute’s plain and unambiguous terms. Notably, it was in Wz'fliclms, the very
case on which MoDOT bases its argument for the continued application of the siinilarly-situated
employee requirement, that the court concluded that "[section 287.120.8] does not clear'ly set

forth what ‘objective standards’ should be used to discern the ‘extraordinary and unusual’ nature

of an eniployee's work-related stress." 996 S.W.2d at 627 (einphasis added). Indeed, at the very
least, we note that section 287.120.8 does not unambiguously provide that employees can prove
the "extraordiiiary and unusual" nature of their work-related stress according to "objective
standards" only by presenting evidence of the stress encountered by sirnilarly-sittrated
employees The Wz`llz`cznrs court established such a requirement only by looking beyond the text
of the Workers’ Compensation statute to "case law in other jurisdictions . . . to determine an
objective standard for [iiieasuring extraordinary and unusual work-related stress]." Id. Such
reliance on outside authority in this particular context may have been proper then, but now the
2005 aniendiiieiit to section 287.800 forbids us from giving particular provisions of the Workers’
Co1npensation statute a broader application than is warranted or expressed by their plain and
tinarnbigtious terins. Accordingly, because this Court previously held in Wz'llia:ns that section
287.120.8 did not clearly set forth what "objective standards" should be used to discern the
"extraordiiiary and unusual" nature of an ernployee’s work-related stress, we decline to supply a
standard, as we did in Wilh`cmts by looking to cases from other states, that is not plainly
expressed or warranted by the statute.
The Rejection and Abrogofior? of Particular Cases Inclzrdi.=zg Williains

Moreover, there is a second, independent reason we find that Willz`anzs’s similarly-
situated employee requirement no longer applies under the amended statute: the 2005
ainendineitts specifically "reject and abrogate earlier case law interpretations on the meaning of
or definition of . . . ‘occupational disease’, ‘arising out of’, and ‘in the course of the employinent’
. . . and all cases citing, interpreting, applying, or following those cases." § 287.020.10. Thus,
the ainendinent to section 287.020.10 rejects and abrogates Williams’s and its progeny’s

definition of "inental injury . . . aris[z`ng] out of or in the course of ernploynzerrf"_a form of

10